Citation Nr: 1426683	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 2010, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to February 26, 2010, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The claims file was subsequently transferred to the RO in Anchorage, Alaska.

The issue of entitlement to an effective date prior to February 26, 2010, for the award of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an October 1987 rating decision; the Veteran did not initiate an appeal of this decision, nor was any new and material evidence submitted within one year of the decision.

2.  Following the October 1987 denial of the Veteran's claim, the earliest communication or action indicating intent to reopen the previously denied service connection claim was a February 26, 2010, correspondence which led to the allowance of the claim, effective from February 26, 2010.





CONCLUSIONS OF LAW

1.  The October 1987 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1982), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1987); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2013). 

2.  The criteria for an effective date prior to February 26, 2010, for the grant of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

In addition, as to VA's duty to assist, the RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran is service-connected for bilateral hearing loss, which is rated as 30 percent disabling, effective, February 26, 2010.  However, he argues that an earlier effective date for the award of service connection is warranted.  Specifically, he seeks an effective date of June 12, 1987, the date he filed his initial claim for entitlement to service connection for bilateral hearing loss.  

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Veteran initially filed an application for entitlement to service connection for hearing loss in June 1987.  The RO denied service connection for the Veteran's claimed disability in October 1987 on the basis that bilateral hearing loss was not noted in service.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the October 1987 decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105 (West 1982), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1987); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also 38 C.F.R. § 3.156(b), (c) (2013).  

On February 26, 2010, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  There is no correspondence in the file that was received after the October 1987 rating decision was issued, but prior to the Veteran's February 26, 2010, claim that could be considered a claim to reopen, and neither the Veteran nor his representative have asserted otherwise.  Accordingly, the Board finds that the correct date of claim is February 26, 2010.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and February 26, 2010, is more than one year after the Veteran's discharge from service.

The Board acknowledges the Veteran's contentions that entitlement to service connection arose long before February 26, 2010.  However, even if entitlement had arisen prior to February 26, 2010, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).  

Moreover, previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  A claim of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Thus, in order to establish an earlier effective date on the basis of the previous denials, the Veteran would have to show that there was CUE in the October 1987 rating decision.  As the Veteran seemed to suggest in his June 2011 notice of disagreement that an error was made in the October 1987 rating decision, the RO addressed the issue of CUE separately in an October 2011 rating decision and found that no clear and unmistakable error had been committed.  As the Veteran did not file a notice of disagreement with respect to the October 2011 rating decision, the issue of CUE is not properly before the Board at this time.   Furthermore, even if the issue of CUE was before the Board at this time, the Board notes that the Veteran has not identified a specific, "undebatable" error in the October 1987 rating decision.  Rather, he has merely asserted that the prior denial was obviously in error because he was later granted entitlement to service connection for bilateral hearing loss.

Accordingly, the Board finds that the claim for an effective date prior February 26, 2010, for the grant of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an effective date prior to February 26, 2010, for the award of service connection for bilateral hearing loss is denied.


REMAND

In addition, entitlement to service connection for tinnitus with an effective date of February 26, 2010, was also granted by the RO in its August 2010 rating decision.  In August 2010, the Veteran submitted a notice of disagreement stating that he disagreed with the February 26, 2010, effective date.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

A statement of the case containing all applicable laws and regulations on the issue of entitlement to an effective date earlier than February 26, 2010, for the award of service connection for tinnitus must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


